DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 9-13, 17-19, 22-26, 30-32 and 36-43 are pending in the application.  Claims 4-8, 14-16, 20, 21, 27-29 and 33-35 are cancelled. Claims 41-43 are newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/108334, filed 09/28/2018, and claims priority to foreign application CN201710904848.0, filed 09/29/2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed co-crystals of ribociclib and methods of their preparation are novel and unobvious over the prior art.  The closest prior art is US 10,323,035, which (Abstract and throughout) teaches co-crystals of ribociclib and the MEK inhibitor binimetinib (aka Mektovi®, MEK 162, ARRY 162, ARRY 438162).  However, the cited reference does not teach, suggest or provide motivation for the instantly-claimed co-crystals or their claimed methods of preparation.
Newly-added claims 41-43 raise no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 9-13, 17-19, 22-26, 30-32 and 36-43, reordered and renumbered 1-27 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625